 



Exhibit 10.57

FIRST AMENDMENT TO
SECURED PROMISSORY NOTE

THIS FIRST AMENDMENT TO SECURED PROMISSORY NOTE (this “Amendment”), dated as of
January 26, 2005, is entered into between Health Holdings & Botanicals, LLC (the
“Lender”), and NATURADE, INC., a Delaware corporation (the “Borrower”).

RECITALS

A. The Borrower and the Lender have entered into a SECURED PROMISSORY NOTE dated
as of April 13, 2003 (the “Loan Agreement”). Capitalized terms used herein have
the meanings given to them in the Loan Agreement unless otherwise specified.


B. The Borrower has requested that the Lender amend the payment provisions of
the Loan Agreement.

AMENDMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

     1. Amendments to Loan Agreement.



  a.   Effective January 26, 2005 payments on the Loan Agreement will be amended
as follows:



  i.   On or before December 31, 2005 Borrower will pay principal of $400,000
plus accrued interest     ii.   No cash interest will be paid until principal is
paid in full.     iii.   Interest will be compounded on a quarterly basis.

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
Naturade, Inc.

/s/Stephen M. Kasprisin
Stephen M. Kasprisin
Chief Operating Officer

Health Holdings & Botanicals, LLC

/s/ Lionel Boissiere
By: Lionel Boissiere
Its: General Partner

 